Name: Commission Regulation (EEC) No 2309/80 of 3 September 1980 amending for the third time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  economic policy;  consumption
 Date Published: nan

 Avis juridique important|31980R2309Commission Regulation (EEC) No 2309/80 of 3 September 1980 amending for the third time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies Official Journal L 233 , 04/09/1980 P. 0013 - 0013 Greek special edition: Chapter 03 Volume 30 P. 0139 Spanish special edition: Chapter 03 Volume 19 P. 0012 Portuguese special edition Chapter 03 Volume 19 P. 0012 Finnish special edition: Chapter 3 Volume 12 P. 0103 Swedish special edition: Chapter 3 Volume 12 P. 0103 COMMISSION REGULATION (EEC) No 2309/80 of 3 September 1980 amending for the third time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 12(4) thereof, Whereas Article 16 (1) of Commission Regulation (EEC) No 2960/77 (3), as last amended by Regulation (EEC) No 914/80 (4), provides that, in the event of sale for export, the oil exported shall not be eligible for the export refund ; whereas the reason for that provision is that the minimum price under the export tendering procedure is fixed on the basis of the world market price; Whereas, for the same reason, exported oils should be excluded from eligibility for consumption aid ; whereas it is necessary, in consequence, to supplement Article 16 of Regulation (EEC) No 2960/77; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 16 (1) of Regulation (EEC) 2960/77 is replaced by the following: "Article 16 1. In the case of sale for export, the oil exported shall not qualify for the export refund fixed in accordance with the provisions of Regulation No 171/67/EEC or for the consumption aid referred to in Article 11 of Regulation No 136/66/EEC However, for the purposes of Regulation (EEC) No 754/76, such oil shall be considered as having satisfied the provisions of Article 2(1) of the aforesaid Regulation upon completion of the customs export formalities." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 186, 19.7.1980, p. 1. (3)OJ No L 348, 30.12.1977, p. 46. (4)OJ No L 98, 16.4.1980, p. 6.